Citation Nr: 1425001	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to basic eligibility for non-service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim of entitlement to eligibility for non-service-connected (NSC) disability pension benefits because his annual income exceed the Maximum Annual Pension Rate (MAPR).  See generally 38 C.F.R. § 3.23 (2012).

Because the Veteran's appeal involves a pension claim, VA's Pension Management Center (PMC) co-located with the RO and Insurance Center in Philadelphia, Pennsylvania, retains jurisdiction.

The Board notes that an April 2011 Statement of the Case (SOC), the Veteran's April 2011 substantive appeal (VA Form 9), a July 2012 Supplemental Statement of the Case, and additional relevant documents are located in the Veteran's Virtual VA claims file and not in his physical claims file.  (The Board also notes parenthetically that the SOC is mislabeled in Virtual VA as a "Notification Letter.")

In July 2013, the Board remanded this matter to the Agency of Original Jurisdiction (in this case, the PMC) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the PMC contact the Veteran and ask him to provide updated information regarding his annual income and medical expenses.  This letter was sent to the Veteran in September 2013; there is no record of a response from the Veteran.  The Board also directed that the PMC contact the Social Security Administration (SSA) and obtain updated information regarding the Veteran's monthly Supplemental Security Income (SSI) benefits from SSA.  The PMC conducted a SHARE inquiry of SSA records in November 2013 and the results of that inquiry are associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to a waiver of indebtedness for co-payments paid by the Veteran for medical care provided to him has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran has contended that he is entitled to a non-co-payment status for VA medical care.  He filed this claim in June 2011.  To date, however, the AOJ has not adjudicated this claim.  This claim previously was referred back to the AOJ in the Board's July 2013 remand.  The Board still does not have jurisdiction over this claim and it is referred again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service personnel records confirm that he served at least 90 days during a wartime period.

2.  The Veteran's annual income has exceeded the Maximum Annual Pension Rate (MAPR) for single Veterans without dependents throughout the appeal period.

3.  The Veteran failed to cooperate with VA's efforts to attempt to obtain updated information regarding his annual income and medical expenses.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In this case, however, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (finding that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).  Thus, any failure to notify and/or develop this claim under the VCAA cannot be considered prejudicial to the Veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran contends that he is entitled to non-service-connected (NSC) disability pension benefits based on his active service during a wartime period and because, in his view, he is totally disabled by multiple NSC disabilities.

As the Board noted in its July 2013 remand, the Veteran again is advised that basic entitlement to NSC disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the Veteran must have served in the active military, naval or air service for 90 days or more during a period of war (as in this case).  Second, the Veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct.  Third, the Veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the MAPR as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j) (West 2002); 38 C.F.R. §§ 3.3(a), 3.23, 3.274 (2013).

The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  In determining annual income for pension purposes, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Non-recurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1)-(3).  The amount of any non-recurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the non-recurring income is countable.  38 C.F.R. § 3.273(c). 

The Veteran's annual income includes the annual income of the Veteran, his dependent spouse, and children in the Veteran's custody or to whose support the Veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4).  Income from SSA disability benefits is not specifically excluded and therefore is included as countable income for pension purposes.  38 C.F.R. § 3.272.  

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare, maintenance, VA pension benefits, payments under Chapter 15, including accrued pension benefits, reimbursement for casualty loss, profit from sale of property, joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner), and medical expenses which have been paid in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  Exclusions from countable income include unreimbursed medical expenses that are in excess of five percent of the applicable MAPR and that have been paid within the 12-month annualization period regardless of when the indebtedness was incurred.  38 C.F.R. § 3.272(g).  

Eligibility for NSC disability pension benefits also requires that the Veteran meet the net worth requirements under 38 C.F.R. § 3.274 and not have an annual income in excess of the applicable MAPR as specified in 38 C.F.R. § 3.23.  38 C.F.R. §§ 3.23, 3.274.  

The record evidence indicates that the Veteran is divorced and in receipt of monthly SSI benefits but not SSA disability benefits.  The Board must take the Veteran's monthly SSA payments into account when calculating his countable annual income.  

The evidence also indicates that the Veteran has a disabled adult son who is receiving SSA disability benefits.  As the PMC noted in July 2011 correspondence sent to the Veteran (a copy of which is included in the Veteran's Virtual VA claims file), however, there has been no VA determination of the dependency status of the Veteran's disabled adult son.  Because the Veteran's disabled adult son is not considered the Veteran's dependent for VA purposes, any income that he receives in the form of SSA disability benefits is not included as countable income for purposes of determining the Veteran's entitlement to NSC disability pension benefits.  In other words, the annual income from SSA disability benefits received by the Veteran's disabled adult son currently is not counted as part of the Veteran's annual income for purposes of determining his entitlement to NSC disability pension benefits.  

As noted above, the Veteran is considered a single Veteran with no dependents for purposes of determining his annual income and comparing it to the MAPR.  Effective on December 1, 2008, the MAPR for a single Veteran with no dependents was $11,830.  The MAPR did not increase for 2009 or 2010.  Effective on December 1, 2011, the MAPR for a single Veteran with no dependents was $12,256.  Effective on December 1, 2012, the MAPR for a single Veteran with no dependents was $12,465.  See VA Adjudication Procedure Manual, M21-1 MR.

Pursuant to the Board's July 2013 remand, the PMC sent the Veteran a detailed letter in September 2013 requesting updated information concerning his annual income and medical expenses for 2012.  As noted in the Introduction, the Veteran did not respond to this letter with the requested information.  He instead submitted another letter dated on December 11, 2013, and date-stamped as received by the PMC on December 26, 2013, in which he again asserted that he was entitled to NSC disability pension benefits due to his deteriorating physical condition which, in his view, had been documented sufficiently in his VA outpatient treatment records.

As also noted in the Introduction, the PMC contacted the SSA and obtained the Veteran's monthly SSI benefits.  According to information provided by SSA through a SHARE inquiry, the Veteran's SSI benefits were $1,261.40 per month beginning December 1, 2009, $1,305.90 beginning December 1, 2011, and $1,328.90 beginning December 1, 2012.  (The Board notes parenthetically that the Veteran's monthly SSI benefits did not change between December 1, 2009, and December 1, 2011).  

Based on this information, the PMC calculated that the Veteran's annual income for 2009 and 2010 was $15,136.80 in both years which exceeded the MAPR for 2009-2010 of $11,830.  The Veteran's annual income for 2011 was $15,670.80 which exceeded the MAPR for 2011 of $12,256.  The Veteran's annual income for 2012 was $15,946.80 which exceeded the MAPR for 2012 of $12,465.  Thus, it appears that the Veteran's annual income exceeded the MAPR for the entire appeal period.  

The Veteran was advised by the Board in its July 2013 remand that it was imperative that he cooperate with VA's efforts to obtain information concerning his annual income and medical expenses.  This is especially true in a case like this one where it is undisputed that the Veteran had sufficient active service during a wartime period.  The Veteran also was advised by the Board in its July 2013 that, if he failed to cooperate with VA or did not provide the information requested concerning his annual income for 2012, the consequences of his failure could include the denial of his claim.  See Board remand dated July 25, 2013, at pp. 6.  It appears that the Veteran in this case did not heed the Board's admonition and failed to cooperate with the PMC's attempt to obtain updated information regarding his annual income and medical expenses following the Board's July 2013 remand.  In this regard, the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board again acknowledges the Veteran's honorable active service during a wartime period.  The Board also acknowledges again that all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274, including having an annual income below the MAPR, must be met in order for a Veteran to be eligible for non-service-connected disability pension benefits.  In summary, because the Veteran's annual income has exceeded the MAPR throughout the appeal period, and in light of his apparent failure to cooperate with VA's efforts at obtaining updated information regarding his annual income and medical expenses, the Board finds that the claim for non-service-connected disability pension benefits must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.


ORDER


Entitlement to basic eligibility for non-service-connected disability pension benefits is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


